Name: Commission Regulation (EEC) No 56/88 of 7 January 1988 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: animal product;  Europe;  agricultural policy
 Date Published: nan

 No L 6/22 Official Journal of the European Communities 9 . 1 . 88 COMMISSION REGULATION (EEC) No 56/88 of 7 January 1988 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should , in accordance with the procedure provided for in Article 12 of that Regulation , be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the drachma during the reference period 30 December 1987 to 5 January 1988 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678 /85 (3), as last amended by Regulation (EEC) No 3882/87 (4 ), in the version published in Regulation (EEC) No 3814/87 (*), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (*), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece, effective from 1 1 January 1988 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees , HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, as amended by Regulation (EEC) No 3814/87, the line relating to pigmeat is hereby replaced by the following : Agricultural conversion rates Produce 1 ECU = ... Dia Applicable until 1 ECU = . . . Dra Applicable for 'Pigmeat 132,397 10 . 1 . 1988 133,321 11 . 1 . 1988 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Commun it its. It shall apply with effect from 11 January 1988 . (') OJ No L 164 , 24 . 6 . 1985 , p. 6 . (2) OJ No L 182 3 . 7 . 1987, p. 1 . (3) OJ No L 164 , 24 . b . 1985 , p. 11 . (4) OJ No L 365 , 24 . 12. 1987, p . 13 . 0 OJ No I 357 , 19 . 12 . 1987, p . 22 . V) OJ No L 310 , 2i . 11 . 1985 , p . 4 . 9 . 1 . 88 No L 6/23Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President